

115 HRES 170 IH: Expressing the commitment of the House of Representatives to work to combat the nationwide problem of invasive species threatening native ecosystems.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 170IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Ms. Stefanik (for herself and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the commitment of the House of Representatives to work to combat the nationwide problem
			 of invasive species threatening native ecosystems.
	
 Whereas approximately 50,000 nonnative invasive animal and plant species have been introduced to the United States, resulting in economic costs estimated at more than $100,000,000,000 annually;
 Whereas ports in the northeast were the center of international shipping trade and immigration during our Nation’s founding and the earliest known record of invasive species in the United States dates back to 1794;
 Whereas all 50 States and the United States territories have at least some form of invasive plants and animals;
 Whereas invasive species pose a serious threat to native animal and plant communities and may result in extinctions of native species;
 Whereas invasive species cause significant disruptions to natural ecosystems as native and nonnative species compete for limited resources, reduce biodiversity, and alter terrestrial or aquatic habitats;
 Whereas invasive species can cause damage that spans an enormous range of effects, including: power outages; loss of farmland property value; contamination of grain; spread of human and other diseases; increased operating costs; loss of irrigation water; collapse of buildings; competition with native plants; loss of sport, game, or endangered species; and ecosystem disturbance;
 Whereas there exists three major pathways for habitat invasion, including: transportation corridors such as seaways, railroads and highways; intentionally imported nonnative pets, landscaping plants, aquaculture; and nonnative organisms deliberately released for propagation in the wild;
 Whereas there is an urgent need for funding to prevent and preempt the introduction and spread of invasive species from key points of entry, and a focus on stopping them at their sources of entry; and
 Whereas numerous Federal agencies, operating under a patchwork of laws, regulations, policies, and programs, are tasked with monitoring and controlling the spread of invasive species yet gaps in authorities or shortages of personnel have hampered efforts to limit the entrance of and damage from invasive species: Now, therefore, be it
	
 That the House of Representatives commits to working constructively to create a comprehensive solution to the threat of invasive species throughout the United States by controlling and eradicating established invasive species populations, and preventing the further introduction, intentional or unintentionally, of nonnative species into native ecosystems.
		